DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 15, the specification does not disclose with sufficient detail how mode purity is evaluated from the measurement data.
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 11 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uebel et al. (WO 2018/127266 in IDS, rejection corresponds to PCT written opinion).
Regarding claim 1, Uebel discloses a mode control system (Fig. 4, abstract, page 6, lines 18-29, abstract), being configured for controlling an output mode of a broadband radiation source comprising a photonic crystal fiber (PCF) (page 1, lines 4-21, “hollow-core photonic crystal fiber”), the mode control system comprising: at least one detection unit configured to measure one or more parameters of radiation emitted from the broadband radiation source to generate measurement data (115 and 50, Fig. 4, page 13, lines 12-23, page 19, lines 19-31, monitoring the core mode spectrum of the broadband light from the hollow core fiber); and a processing unit configured to evaluate mode purity of the radiation emitted from the broadband radiation source, from the measurement data (112, Fig. 4, page 18, lines 18-34, page 19, lines 19-31, “average power, beam pointing stability spectrum, beam quality or noise, are monitored”); wherein based on the evaluation, the mode control system is configured to generate a control signal for optimization of one or more pump coupling conditions of the broadband radiation source (112, Fig. 4, page 18, lines 18-25), the one or more pump coupling conditions relating to the coupling of a pump laser beam with respect to a fiber core of the photonic crystal fiber (page 18, lines 27-34).

Regarding claims 2 and 16, Uebel discloses wherein the one or more parameters of the radiation emitted from the broadband radiation source comprises one or more parameters indicative of mode purity of the broadband radiation source (page 18, lines 18-34, page 19, lines 19-25, relevant parameters like average power, beam pointing stability, spectrum, beam quality or noise). 
Regarding claims 3 and 17, Uebel discloses wherein the radiation emitted from the broadband radiation source detected by the at least one detection unit comprises output radiation emitted from an output end of the photonic crystal fiber (Fig. 1, Fig. 4, ref. 115, page 19, lines 19-31).
Regarding claims 5 and 18, Uebel discloses wherein the at least one detection unit comprises a spectrum measuring arrangement configured to measure one or more spectral parameter values of the radiation emitted from the broadband radiation source as the measurement data (page 18, lines 18-34, page 19, lines 19-31).
Regarding claim 7, Uebel discloses wherein the measurement data comprises a power spectral density or energy spectral density value in one or more spectral ranges, derived from 
Regarding claim 9, Uebel discloses wherein the at least one detection unit comprises a beam shape and/or size measuring device configured to measure one or more beam characteristics of the radiation emitted from the broadband radiation source related to the shape and/or size of the beam, the measurement data comprising, and/or being derived from, the beam characteristics of the radiation emitted from the broadband radiation source related to the shape and/or size of the beam (page 18, lines 18-25, page 19, lines 19-31).
Regarding claim 11, Uebel discloses one or more actuators to actuate movement of one or more components of the broadband radiation source, wherein the control signal is operable to control one or more of the one or more actuators (page 18, lines 18-34).
Regarding claim 13, Uebel discloses a broadband radiation source device comprising: a source of radiation; and the mode control system of claim 1 (page 8, lines 8-20).
Regarding claim 14, Uebel discloses a metrology device comprising: a detector; and the broadband radiation source device of claim 13 (page 8, lines 11-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) in view of Fujiwara (JP 2013057854 in IDS, Google translation provide with Office Action).
Regarding claim 4, Uebel discloses the claimed invention as discussed above; however, Uebel does not disclose a beamsplitter located to split a reference beam from output radiation emitted by the photonic crystal fiber, the radiation emitted from the broadband radiation source detected by the detection unit comprising the reference beam. Fujiwara discloses in Fig. 2 and page 3 of the translation, a beamsplitter (83) located to split a reference beam from output radiation emitted by the photonic crystal fiber, the radiation emitted from the broadband radiation source detected by the detection unit comprising the reference beam.  Therefore it would have been obvious to one of ordinary skill in the art to provide the beamplitter of Fujiwara to the invention of Uebel in order to detect mode information by branching a portion of the radiation as taught by Fujiwara.

Claim 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) in view of Vorontsov et al. (Vorontsov) (10,630,043).
Regarding claims 6 and 19, Uebel does not disclose wherein the at least one detection unit comprises one or more bandpass filters.  Vorontsov discloses one or more bandpass filters to detect an illumination parameter each of the one or more bandpass filters operable to select a respective spectral range of the radiation emitted from the broadband radiation source and an illumination measuring device configured to detect an illumination parameter indicative of power of the filtered radiation, the measurement data comprising, and/or being derived from, the illumination parameter indicative of power (col. 9, lines 32-40).  Therefore it would have been obvious to one of ordinary skill in the art to provide one or more bandpass filters to the detection unit of Uebel in order to measure parameters of the radiation emitted.

8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) in view of Luo et al. (Luo) (CN 203720405 translation provide with Office Action).
Regarding claims 8 and 20, Uebel discloses the claimed invention as discussed above. Although Uebel does not explicitly disclose a spatial filter, Uebel discloses in page 13, lines 12-23, that the broadband light source device further includes a monitoring device arranged for monitoring at least part of the core mode spectrum.  Luo discloses spatial filter which filters out higher order mode other than a fundamental mode (para 0031).  Therefore it would have been obvious to one of ordinary skill in the art to provide the spatial filter of Luo to the invention of Uebel in order to detect an illumination parameter indicative of power of the filtered radiation, the measurement data comprising and/or being derived from the illumination parameter indicative of power.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) in view of Bovero et al. (Bovero) (2019/0017887).
Regarding claim 10, Uebel does not disclose wherein one or more parameters of radiation emitted from the broadband radiation source measured by the detection unit comprises leakage radiation emitted from the fiber cladding of the photonic crystal fiber.  Bovero disclose sensor for receiving radiation leaked through cladding (para 0010, 0035).  Therefore it would have been obvious to one of ordinary skill in the art to provide the sensor of Bovero to the invention of Uebel in order to measure leakage radiation from the fiber cladding as taught by Bovero.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. (Uebel) in view of Yan et al. (Yan) (CN 206096546 translation provided with Office Action).
Regarding claim 12, Ueble does not disclose wherein mode purity describes a ratio between the power in the fundamental transverse mode and the total output power.  Yan 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 30, 2021